Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is response to applicant’s amendments and arguments/Remarks filed on 12/23/2021.
	Priority Date: Prov.[5/15/2019]
Claim Status:
Amended claims : 1 and 9
Canceled claims: 6-8
Pending claims : 1-5 and 9-16

	Objection to the abstract of the disclosure:
	The abstract of the disclosure is objected to because of undue length and content (see below, “in a machine learning and data science engine comprising at least one computer processor, a method for providing multiple option spreads accrued income coupon notes…“the format appears to be patent claim 6 formatting, emphasis added).  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details Correction is required.  See MPEP § 608.01(b).
	Applicant is reminded of the proper language and format for an abstract of the disclosure.

within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
	When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract  it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

	Analysis on the new 2019 Patent Eligibility Guidance (2019 PEG).
	Claims 1-5 and 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
	Claim 1 (exemplary) recites a series of steps for providing multiple option spreads accrued income coupon note and equity Link Note [ELN].
	[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
	Prong One
	The claim 1 recites the limitations of:
	selecting an investment amount to include in a Multiple Option Spreads Accrued Income Coupon (MOSAIC) Note and an investment amount to make outside of the MOSAIC Note; 
outside of the MOSAIC Note; 
	generating the MOSAIC Note including one unit of at least an equity and market exposure; 
	determining a short call out of the money-ness based on a goal amount of income and an upside goal for an investment period; 
	determining a number of short multiple calls to include in the MOSAIC note based on the beta profile; 
	determining a number of long multiple calls to include in the MOSAIC Note based on the number of short multiple calls; and
	determining a level of out of the money-ness of the long calls by dividing 100% of the MOSAIC note by a net exposure above a strike price for the short call  
	selecting a variable feature for the MOSAIC Note including at least one of an underlying security, an underlying index, a level of income, a money-ness of options in the MOSAIC Note, a quantity of the options in the MOSAIC Note, a date of option expiry, and a size of the MOSAIC Note relative to the investment portfolio; and 
	optimizing the selected variable feature based on a sought outcome.

	The claimed methods/system simply describe series of steps for providing multiple option spreads accrued income coupon note and equity linked note.
	These limitations, as drafted, directed to the abstract grouping of certain methods of organizing human activity (specifically the fundamental economic principals of commercial/business relations or transactional activities/interactions and securities) with 2019 PEG.
	Prong Two
	Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one processor and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	[Step-2B] 
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. 
	The analysis above applies to all statutory categories of invention including independent claim 9.  
	Furthermore, the dependent claims 2-5, and 10-16 do not resolve the issues raised in the independent claims. Claims 2-5, and 10-16 are directed towards using, generating the MOSAIC Note including one unit of at least an equity and market exposure and optimizing the selected variable feature based on a sought outcome. These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as in claim 1.
2-5 and 10-16 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 103
	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Wong et al  (US 2003/0028468 A1) in view of Nations (US 2014/0046823 A1). 
	Ref claim 1, Wong discloses a method for providing multiple option spreads accrued income coupon notes, comprising: 
	in a machine learning and data sciences engine comprising at least one computer processor (para [009-15], fig. 1; via derivative products… a call option on a stock …investor obtaining a derivative security, such as an equity linked note…Fig. 2; executing a trade in a customized derivative security…structuring engine 16…): 
	selecting an investment amount to include in a Multiple Option Spreads Accrued Income Coupon (MOSAIC) Note and an investment amount to make outside of the MOSAIC Note; selecting an investment having a beta profile for the investment amount outside of the MOSAIC Note (para [0010]; via Investors obtaining [implied selecting a derivative security], such as an equity linked note [ELN]  considering similar to MOSAIC Note] based on an underlying issue, such as stock/would call for different mix, example option components of derivative security…[0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security, the entire range of risk-return value…to the individual investor…[0012-14]…); 
	generating the MOSAIC Note including one unit of at least an equity and market exposure (para [0015], fig. 2; via executing a trade in a customized derivative security…Customers 12 communicate to stock broker, acting as a marketer 14 of their desired investment. Example, an investor wish to obtain [implied generating ELN] an equity linked note linked to an issue of stock, a packaged derivative product …); 
	[[determining a short call out of the money-ness based on a goal amount of income and an upside goal for an investment period.]]
	determining a number of short multiple calls to include in the MOSAIC note based on the beta profile; determining a number of long multiple calls to include in the MOSAIC Note based on the number of short multiple calls (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security, the entire range of risk-return value…to the individual investor…[0012-14]…);  
	determining a level of out of the money-ness of the long calls by dividing 100% of the value of the MOSAIC note by a net exposure above a strike price for the short call (para [0017-18]; via Risk of individual investments are mapped, relative to a Riskindex/Returnindex… [0030-31]; via a call option volatility is computed … [0032]; via expected return of call option … [0036]; for an equity linked product [ELD]…);
	selecting a variable feature for the MOSAIC Note including at least one of an underlying security, an underlying index, a level of income, a money-ness of options in the MOSAIC Note, a quantity of the options in the MOSAIC Note, a date of option expiry, and a size of the MOSAIC Note relative to the investment portfolio (para [0017-18]; via Risk of individual investments are mapped, relative to a benchmark called Riskindex/Returnindex…  [0030-31]; via a call option volatility is computed …[0032]; via expected return of call option …[0036-37]; For an equity linked product [ELD]…Expected return…); and 
	optimizing the selected variable feature based on a sought outcome (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security [implied adjusting to optimize variable features], the entire range of risk-return value…to the individual investor… [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]… [0016]; via set of benchmark measures for assessing risk and return of an investment product/portfolio and across asset classes …).

	Wong does not explicitly disclose the step of determining a short call out of the money-ness based on a goal amount of income and an upside goal for an investment period.
Nations, being in the same field of invention, discloses the step of determining a short call out of the money-ness based on a goal amount of income and an upside goal for an investment period (para [0019]; via a financial instrument/a security portfolio/call options are written against that portfolio, the cash received as option premium  is then used to cover option spreads…the portfolio price is calculated compounding the value of the portfolio by its coupon yield for the life the options …[0032]; via an instrument reflect on a portfolio that invests in Standard & Poor RTM 500 index stocks that also sells covered call options or option credit spreads…[0033-35]…an exchange traded fund…option spread on the S&P index…).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Wong to include the disclosures as taught by Nations to facilitate the investment having a beta profile for the investment amount outside of the MOSAIC Note is selected using machine learning.   

	Ref claims 2-3, Wong discloses in view of Nations, the method of claim 1, 
	However, Nations, specifically discloses, wherein the equity and market exposure comprises the Standard & Poor's 500 index, and wherein the investment having a beta profile for the investment amount outside of the MOSAIC Note is selected using machine learning (para [0032]; via an instrument reflect on a portfolio that invests in Standard & Poor RTM 500 index stocks that also sells covered call options or option credit spreads… [0033-35]…).
Wong to include the disclosures as taught by Nations to facilitate calculating portfolio income with call options.  

	Ref claim 4, Wong discloses the method of claim 1, wherein the investment amount inside of the MOSAIC note and the investment amount outside of the MOSAIC Note amounts to a complete portfolio value (para [0016]; via set of bench mark measures for assessing risk and return of an investment product/portfolio …across asset classes ).
	Ref claim 5, Wong discloses the method of claim 1, wherein the number of long multiple calls is the same as the number of short multiple calls (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security, the entire range of risk-return value…to the individual investor… [0012-14]…).  

	Claims 6-8 (Canceled)

	Ref claim 9, Wong discloses in view of Nations, a system for providing multiple option spreads accrued income coupon notes, comprising: 
	a source of equity information; a source of equity derivative information; a source of portfolio outcome information; and a machine learning and data sciences engine comprising at least one computer processor; wherein: the machine learning and data sciences engine scans the source of equity information and the source of equity derivative information to identify a universe of equities and equity derivatives that are available for including in a Multiple Option Spreads Accrued Income Coupon (MOSAIC) Note (para [0015], fig. 2; via executing a trade in a customized derivative security…Customers 12 communicate to stock broker, acting as a marketer 14 of their desired investment. Example, an investor wish to obtain [implied receiving ELN] an equity linked note linked to an issue of stock, a packaged derivative product …);
	[[the machine learning and data sciences engine receives a sought outcome for an investment portfolio including the MOSAIC Note from the source of portfolio outcome information; 22PROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500227the machine learning and data sciences engine receives an investment amount to include in the MOSAIC Note and an investment amount to make outside of the MOSAIC Note; ]]
	the machine learning and data sciences engine selects an investment in the universe of equities and equity derivatives having a beta profile for the investment amount outside of the MOSAIC Note (para [0010]; via Investors obtaining [implied selecting a derivative security], such as an equity linked note [ELN]  considering similar to MOSAIC Note] based on an underlying issue, such as stock/would call for different mix, example option components of derivative security…[0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security, the entire range of risk-return value…to the individual investor…[0012-14]…);
	the machine learning and data sciences engine generates the MOSAIC Note including one unit of at least an equity and market exposure from the source of equity or market exposure information (para [0015], fig. 2; via executing a trade in a customized investor wish to obtain [implied generating ELN] an equity linked note linked to an issue of stock, a packaged derivative product);
	the machine learning and data sciences engine determines a short call out of the money-ness based on the sought outcome for an investment period (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security, the entire range of risk-return value…to the individual investor… [0012-14]…);
	the machine learning and data sciences engine determines a number of short multiple calls to include in the MOSAIC note based on the beta profile (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security, the entire range of risk-return value…to the individual investor… [0012-14]…);
	the machine learning and data sciences engine determines a number of long multiple calls to include in the value of the MOSAIC Note based on the number of short multiple calls (para [0030-31]; via  a call option volatility is computed …[0032]; via expected return of call option …[0036]; For an equity linked product [ELD]…);
	the machine learning and data sciences engine determines a level of out of the money-ness of the long calls by dividing 100% of the MOSAIC note by a net exposure above a strike price for the short call; the machine learning and data sciences engine selects a variable feature for the MOSAIC Note including at least one of an underlying security, an underlying index, a level of income, a money-ness of options in the MOSAIC Note, a quantity of the options in the MOSAIC Note, a date of option expiry, and a size of investment portfolio (para [0030-31]; via  a call option volatility is computed …[0032]; via expected return of call option …[0036]; For an equity linked product [ELD]…);  and  23PROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500227 
	the machine learning and data sciences engine optimizes the selected variable feature based on the sought outcome (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security [implied adjusting to optimize variable features], the entire range of risk-return value…to the individual investor… [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]… [0016]; via set of benchmark measures for assessing risk and return of an investment product/portfolio …across asset classes …).
	Wong does not explicitly disclose  the machine learning and data sciences engine receives a sought outcome for an investment portfolio including the MOSAIC Note from the source of portfolio outcome information; 22PROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500227the machine learning and data sciences engine receives an investment amount to include in the MOSAIC Note and an investment amount to make outside of the MOSAIC Note.
	However, Nations being in the same field of invention discloses the machine learning and data sciences engine receives a sought outcome for an investment portfolio including the MOSAIC Note from the source of portfolio outcome information; 22PROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500227the machine learning and data sciences engine receives an investment amount to include in the MOSAIC Note and an investment amount to make outside of the MOSAIC Note (para [0019]; via a financial instrument/a security portfolio/call options portfolio price is calculated compounding the value of the portfolio by its coupon yield for the life the options …[0032]; via an instrument reflect on a portfolio that invests in Standard & Poor RTM 500 index stocks that also sells covered call options or option credit spreads…[0033-35]…);
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Wong to include the disclosures as taught by Nations to facilitate calculating portfolio income with call options.  

Claim 10 is rejected as per the reasons set forth in claim 2
Claim 11 is rejected as per the reasons set forth in claim 3
Claim 12 is rejected as per the reasons set forth in claim 4
Claim 13 is rejected as per the reasons set forth in claim 5
	Ref claim 14, Wong discloses the system of claim 9, wherein the sought outcome comprises at least one of an income amount, a risk amount, a Sharpe ratio, a Sortino ratio, a volatility, and a total return (para [0030-31]; via  a call option volatility is computed …[0032]; via expected return of call option …[0036]; For an equity linked product [ELD]…).
	Ref claim 15, Wong discloses the system of claim 9, wherein the sought outcome is based on a sought outcome for a second portfolio.(para [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]… [0016]; via benchmark measures for assessing risk and return of an investment product/portfolio …across asset classes …).
	Ref claim 16, Wong in view of Nations discloses the system of claim 9, wherein the selected variable feature is optimized using machine learning (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security [implied adjusting to optimize variable features], the entire range of risk-return value…to the individual investor… [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]…. [0016]; via set of benchmark measures for assessing risk and return of an investment product/portfolio …across asset classes …).
	The examiner takes official notice of the fact that it is well known that any generic computer processor may work as a machine learning and data science engine for scanning and optimizing the selected variables features based on the sought outcome.   	It would thus have been obvious, to one of ordinary skill in the art at the time that the invention was made, to have the variable feature optimized as the Wong method, be optimized by machine learning, such a modification utilizing the computer to provide faster results.  By applicant’s own admission (see specification para [0010], [0013]);”According to an embodiment, in a machine learning and data science engine comprising at least one computer processor, a method for providing multiple option spreads…may include: 1) scanning a plurality of data sources for equities and equity derivatives…and (4) optimizing the selected variables feature based on the sought outcome.”   Further,               MPEP § 2144.03 recites that any generic computer processor may work as a machine learning and data science engine and as such, scanning and optimizing the selected variables features based on the sought outcome is within this scope.
			
			Response to arguments:

  Applicant's arguments filed on 12/23/2021 have been fully considered and they are deemed to be non-persuasive:

Applicant argues further in substance that "The claims are “Not Directed to an Abstract Idea and The claims Recite ‘Significantly More’” than abstract idea. 

In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.

In response:

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above again based on the latest Patent Eligibility Guidance [2019-PEG].
  
	Claims 1, 3-6, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014). 

Claim Rejections-35 U.S.C. § 101:
	Applicant argues/notes [Remarks page -9] that:

	These noted features are enhancements in the technological field of computer optimization of investment vehicles. Accordingly, applicant submits that the independent claims are patent eligible at least under eligibility step 2B as described in MPEP § 2106.05(a)(II). 
	Moreover, applicant submits that the noted claim features were not well- understood, routine, conventional activities that were previously known in the technological field of computer optimization of investment vehicles. Thus, applicant submits that the independent claims are also patent eligible under step 2B of the eligibility analysis provided in § 2106.05(d) (I) of the MPEP. 
	In light of the claim amendments and these remarks, applicant submits that the independent claims recite patent eligible subject matter. Accordingly, reconsideration and withdrawal of the § 101 rejection of the independent claims, and the claims that depend therefrom, is respectfully requested.”
	In response: The Examiner disagrees with Applicant’s assertions.
	The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of 
investment amount to include in a Multiple Option Spreads Accrued Income Coupon (MOSAIC) Note…;generating the MOSAIC Note including one unit of at least an equity and market exposure;… determining a short call out of the money-ness based on a goal amount of income and an upside goal for an investment period; …determining a number of long multiple calls to include in the MOSAIC Note based on the number of short multiple calls; and determining a level of out of the money-ness of the long calls by dividing 100% of the MOSAIC note by a net exposure above a strike price for the short call…selecting a variable feature for the MOSAIC Note.
The recited claims, including additional elements (i.e. “selecting investment amount…, generating the MOSAIC Note…; determining a level out of moneyness of the long calls… selecting a variable features”), do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [009-15]: processor, machine learning, equations, instructions, memory, electrical communication, and storage medium) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea. 
	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (machine learning and data science engine, equations, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular 
Moreover, Applicant further argues, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. The Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea. 
	In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101.

	Claim Rejection -35 U.S.C. § 103:
	Applicant argued [Remarks page10] that “Claims 1 and 9 (the independent claims) have been amended for clarity. These claims include the feature of determining a level of out of the money-ness of the long calls by dividing 100% of the MOSAIC note by a net exposure above a strike price for the short call. 
	The Office Action cites para [0030]-[0031] of Wong as teaching this claimed concept. Applicant submits, however, that Wong does not teach the noted feature. The cited portion of Wong describes a computation to determine volatility for a call option. The computation divides a stock price by a call option price. This equation of Wong, however, does not involve a value that is 100% of a MOSAIC note or a value that is a net exposer for short calls, and does not teach division involving these two values, as recited Nations, applicant submits that Nations also does not teach the noted feature.”
	In response, The Examiner disagrees with Applicant’s assertions.
	However, Wong in view of Nations, obviously by adjusting/optimizing the content of derivative security for teaching the above limitations:
	By Wong; via (para [0011], fig. 1; via a stock exchange consist of either a call or a short position in shares of a selected issuer… by adjusting the content of a derivative security [implied adjusting to optimize variable features], the entire range of risk-return value…to the individual investor… [0012-14]; via a method for formulating a customized derivative security…to achieve the risk-return value which is most desired by the individual investor [implied optimized]… [0016]; via set of benchmark measures for assessing risk and return of an investment product/portfolio …across asset classes …); and 
	By Nations: via (para [0019]; via a financial instrument/a security portfolio/call options are written against that portfolio, the cash received as option premium  is then used to cover option spreads…the portfolio price is calculated compounding the value of the portfolio by its coupon yield for the life the options …[0032]; via an instrument reflect on a portfolio that invests in Standard & Poor RTM 500 index stocks that also sells covered call options or option credit spreads…[0033-35]…).
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Glicksman et al (US 2004/0260643 A1) discloses Financial Data Processing System for Implementing Equity-Credit Linked Investment Vehicle.
	Hodes et al (US 2005/0234795 A1) discloses Investment Transaction Structure in which One Party may Substitute One Investment for Another.
	Nelsen et al (US 7,921,058 B1) disclose Exchangeable Equity-Linked Security
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691